           Case 1:12-cr-00067-AWI-BAM Document 21 Filed 10/08/20 Page 1 of 3
                                                                                   (SPACE BELOW FOR FILING STAMP ONLY)

 1          ROGER D. WILSON SBN: 192207
           LAW OFFICE OF ROGER D. WILSON
 2                  2300 Tulare Street, Suite 115
                      Fresno, California 93721
 3                   Telephone: (559) 233-4100
                     Facsimile: (559) 746-7200
                   Email: roger@wilson-law.com
 4

 5
     Attorney for Defendant JAVIER MIRANDA
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                       *****
11
     UNITED STATES OF AMERICA,                               Case No.: 1:12CR00067-AWI-BAM-1
12
                           Plaintiff,                        STIPULATION AND ORDER
13                                                           REGARDING BRIEFING SCHEDULE
14                 v.                                        ON DEFENDANT’S MOTION FOR
                                                             REDUCTION IN SENTENCE AND
15   JAVIER MIRANDA,                                         COMPASSIONATE RELEASE.

16            Defendant.
                                                           Date: February 5, 2021
17                                                         Time: 8:30 a.m.
18                                                  STIPULATION
                                                           Dept: 5

19            Defendant JAVIER MIRANDA (“Defendant Miranda” or “Mr. Miranda”) , by and
20   through his counsel of record, ROGER D. WILSON, and Plaintiff United States of America, by
21   and through its counsel of record MCGREGOR SCOTT, United States Attorney, and LAURA
22   D. WITHERS, Assistant United States Attorney, hereby stipulate as follows: As the parties are
23   unable to proceed with filings by the agreed upon dates as necessary documentation has not
24   been received by the defense counsel, all parties now move to extend the briefing schedule as
25   follows:
26            1.        Defendant Javier Miranda filed a motion for reduction in sentence and
27   compassionate release on September 24, 2020. (DOC 17)
28   ///

                                      STIPULATION TO CONTINUE BRIEFING SCHEDULE.                                    1
       Case 1:12-cr-00067-AWI-BAM Document 21 Filed 10/08/20 Page 2 of 3


 1          2.      On September 28, 2020, the Honorable Judge Anthony W. Ishi signed an Order

 2   referring Mr. Miranda’s Motion to the Federal Defender’s Office for the Eastern District of

 3   California. (DOC 18)

 4          3.      The Order requires that the Federal Defender’s Office shall review (Attachment

 5   A, Defense Counsel’s Review) Defendant’s pro se submission and, within ten (10) days of

 6   service of this order, shall either file a supplemental motion or a notice of intent to stand on the

 7   original pro se motion submitted by Defendant.

 8          4.      The parties desire additional time to review pro se filing and for briefing on

 9   defendant’s motion. Accordingly, by this stipulation, the parties now move that:
10                  a.      Defense Supplemental Motion, if necessary, be due by October 14;

11                  b.      The government’s opposition or response to defendant’s motion, be due

12   on October 28, 2020; and

13                  c.      The defense reply, if any, will be due on November 6, 2020.

14          Counsel for Defendant discussed the request to continue the current Briefing

15   Scheduling dates and request new Scheduling dates with Assistant United States Attorney

16   Laura Withers before making the request of the Court.

17
     IT IS SO STIPULATED.
18

19   DATED: October 8, 2020                                   /s/
                                                             LAURA WITHERS
20                                                           Assistant United States Attorney

21
     DATED: October 8, 2020                                  /s/ Roger D. Wilson
22                                                           ROGER D. WILSON
                                                             Attorney for Khalif Mendez
23
                                                   --o0o--
24

25

26
27

28


                                 STIPULATION TO CONTINUE BRIEFING SCHEDULE.                             2
       Case 1:12-cr-00067-AWI-BAM Document 21 Filed 10/08/20 Page 3 of 3


 1                                             ORDER

 2          IT IS SO FOUND AND ORDERED that the above Stipulation to continue the currently

 3   scheduled Briefing date of October 8, 2020; and to set a new date as follows: Defense

 4   Supplemental Motion, if necessary, be due by October 14; the government’s opposition or

 5   response to defendant’s motion, be due on October 28, 2020; and the defense reply, if any, will

 6   be due on November 6, 2020, or at a time that is convenient to the court, is hereby approved.

 7
     IT IS SO ORDERED.
 8

 9   Dated: October 8, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                STIPULATION TO CONTINUE BRIEFING SCHEDULE.                           3
